EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew C. Farmer on 2/24/2021.

The application has been amended as follows: 

Claim 7 has been amended as follows:

7.	A modular humeral prosthesis comprising: 
an anatomical stem having a longitudinal axis and including a hole; 
a separable epiphyseal head which may be oriented angularly by rotation about the longitudinal axis of the anatomical stem and includes an axial hole; 
a first contact surface on the epiphyseal head and a second contact surface on the anatomical stem, the first and second contact surfaces being in contact with each other; 
the second contact surface being planar, perpendicular to the longitudinal axis and constituting a proximal extremity of the anatomical stem; 
a screw which may pass through the axial hole provided in the epiphyseal head and into the hole in the anatomical stem to connect the epiphyseal head to the anatomical stem; 
indicia of rotation between the epiphyseal head and the anatomical stem; 
wherein the first contact surface extends laterally beyond the second contact surface of the anatomical stem whatever the angular orientation of the epiphyseal head with respect to the 
wherein the epiphyseal head comprises a socket for receiving a cup of a reverse shoulder prosthesis cooperating with a scapular prosthesis.

In claim 10, line 3, “the humerus” has been deleted and --a humerus-- inserted therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774